Citation Nr: 0721594	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 15, 1998 
for grants of service connection for right knee 
patellofemoral subluxation syndrome and patellar tendonitis, 
and for right knee patellofemoral degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to April 
1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision in 
which the RO granted service connection for right knee 
patellofemoral subluxation syndrome and patellar tendonitis, 
and for right knee patellofemoral DJD, each effective October 
15, 1998.  In April 2001, the veteran filed a notice of 
disagreement (NOD) with the assigned effective date for the 
grants of service connection.  The RO issued a statement of 
the case (SOC) in September 2001.  As will be explained in 
more detail below, the record raises a question as to whether 
the veteran perfected his appeal of this issue by filing a 
timely Substantive Appeal.  

In March 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In July 2006, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include adjudicating whether the veteran 
had perfected his appeal of this effective date issue with 
the filing of a timely Substantive Appeal.  On remand, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a September 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on this claim is warranted, even 
though such action will, regrettably, further delay an 
appellate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

As noted in the July 2006 remand, the applicable legal 
authority provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  An appeal consists of 
a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (2006).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  Where a veteran 
files a timely NOD but fails to timely file a Substantive 
Appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In September 2004, the veteran claimed that, on September 6, 
2001 he filed a timely Substantive Appeal in connection with 
his earlier effective date claim.  A copy of a September 6, 
2001 statement is included in the claims file; however, that 
statement bears no date-stamp indicating if or when it was 
received by the RO.

In the July 2006 remand, the Board requested that the RO 
determine whether the veteran ever filed a timely Substantive 
Appeal for his earlier effective date claim and if, and only 
if, the RO found that the veteran filed a timely Substantive 
Appeal was the RO to expand the claim to include clear and 
unmistakable error (CUE) in the original September 1971 
rating action that denied service connection for a right knee 
disability. 

However, in September 2006, the RO/AMC expanded its 
adjudication of the claim to include the question of CUE 
without first explicitly addressing whether jurisdiction 
exists to entertain an appeal of this matter.  Hence, the 
RO/AMC has not addressed whether the veteran's September 6, 
2001 statement, the veteran's representative's statements 
date-stamped as received by the RO on September 20 and 
November 8, 2001, or the veteran's statement date-stamped as 
received by the RO on January 14, 2002, constitute a timely-
filed Substantive Appeal.  On the contrary, the only VA Form 
9 discussed in the September 2006 SSOC was an August 2000 VA 
Form 9 that was filed in relation to the veteran's request to 
reopen and not filed in relation to this earlier effective 
date claim.  

Accordingly, in light of Stegall and to avoid any prejudice 
to the veteran, the Board has no alternative but to, again, 
remand this matter to the RO for consideration of the 
jurisdictional question, in the first instance-to include 
discussion of the documents identified above-and to afford 
the veteran and his representative the opportunity to present 
evidence and/or argument on this question.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should adjudicate the matter of 
whether the veteran filed a timely 
Substantive Appeal on the claim for an 
effective date earlier than October 15, 
1998 for the grants of service connection 
for right knee patellofemoral subluxation 
syndrome and patellar tendonitis, and for 
right knee patellofemoral DJD.  

In considering this matter, the RO should 
specifically address whether the veteran's 
September 6, 2001 statement, the veteran's 
representative's statements date-stamped 
as received by the RO on September 20 and 
November 8, 2001, or the veteran's 
statement date-stamped as received by the 
RO on January 14, 2002 may be accepted as 
a timely-filed Substantive Appeal.

2.  If, and only if, the RO finds that the 
veteran has filed a timely Substantive 
Appeal in connection with the earlier 
effective date claim should the RO expand 
the claim to include the veteran's claim 
of CUE in the September 1971 rating 
action.

3.  If the RO's decision on the 
jurisdictional question or, if reached, 
the expanded claim for an EED (to include 
the question of CUE in the September 1971 
rating action), is adverse to the veteran, 
the RO must furnish the veteran and his 
representative an appropriate SSOC for 
each matter considered that includes 
citation to and discussion of all 
pertinent legal authority, along with 
clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



